I concur in the decision and in the above opinion, but, in view of the probability of another trial, I think it proper to express the view that this case seems to fall within the rule announced in Albertype Co. v. Feist Co., 102 Tex. 219, 114 S.W. 791. If the transactions constituted interstate commerce, the Texas anti-trust statute, as construed by our Supreme Court in the case *Page 1112 
just cited, would have no application. To hold otherwise would put our statute in conflict with the commerce clause of the federal Constitution.